Citation Nr: 1205308	
Decision Date: 02/13/12    Archive Date: 02/23/12

DOCKET NO.  08-01 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for cervical spine disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from May 1995 to December 2000, and from August 2002 to July 2006.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The RO in Winston-Salem, North Carolina currently holds jurisdiction over the claim.

In January 2012, the Veteran testified before the undersigned Veterans Law Judge via video-conference transmission.  A copy of the hearing transcript is associated with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a cervical spine disability.  The record reflects the Veteran's consistent and credible complaint of neck pain since at least January 2006.  However, the Veteran's subjective complaints have eluded a clear diagnosis.  A magnetic resonance imaging (MRI) scan of the cervical spine in January 2006 was interpreted as negative.  A Physical Evaluation Board (PEB) in May 2006 provided an assessment of "[c]ervical spine condition" but no physical abnormalities were identified.

Similarly, a VA examiner in November 2007 provided a "diagnosis" of cervicalgia but at the time stated that there was no objective physical or radiographic evidence of any significant cervical spine abnormality.

At his hearing in January 2012, the Veteran credibly testified to chronic neck pain since service.  He reported military duties which placed a significant amount of strain upon his neck such as having 500 hours of wearing night vision goggles that weighed up to six pounds.

Upon review of the entire evidentiary record, the Board is of the opinion that the Veteran should undergo additional VA examination which includes a thorough review of the evidentiary record to determine all potential sources of cervical spine pain.  38 U.S.C.A. § 5103A(d).

Accordingly, the case is REMANDED for the following action:

1.  Obtain complete records of the Veteran's treatment at the Salisbury VA Medical Center since March 2009.

2.  Upon completion of the above, schedule the Veteran for orthopedic examination to determine the nature and etiology of his complaints of chronic cervical spine pain since service.  A copy of the claims folder must be provided to the examiner for review.  Following examination and review of the claims folder, the examiner is requested to provide opinion to the following questions:

	a) identify all potential sources for the Veteran's chronic cervical spine pain;

	b) identify all current cervical spine diagnoses, if any; and

	c) for each disorder identified (if any), provide opinion as to whether it is at least as likely as not that such disorder had its onset during active service and/or is related to events in service, to include the strains of 500 hours of wearing night vision goggles?

For purposes of the examination, the examiner is requested to consider the following

* the Veteran's credible report of chronic neck pain since January 2006;
* the Veteran's report of having 500 hours of wearing night vision goggles which weighed approximately six pounds;
* the MRI results of January 2006;
* the PEB examination which included findings of arachnoid cyst of the left posterior fossa, migraine headaches and a "[c]ervical spine condition";
* the results from the November 2007 VA examination; and
* consideration of all possible sources of cervical spine pain.

3.  Thereafter, readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and an appropriate period of time to respond.

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

